Citation Nr: 1413597	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  13-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a cold injury of the bilateral upper and lower extremities.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1948 to February 1970.  The Veteran served in Korea and was awarded the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned a 10 percent rating effective July 6, 2011, and a January 2012 rating decision, which denied service connection for cold injury residuals.  

In December 2012, the RO granted an increased rating to 30 percent, effective July 6, 2011, for the hearing loss disability.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran's paperless, electronic (Virtual VA) claims file has been considered in in the below rendered decision.  

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket because of the Veteran's age.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by level VI hearing in each ear.

2.  A probative and persuasive diagnosis of cold injuries of the upper and lower extremities has not been made.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for entitlement to service connection for cold injury residuals of the bilateral upper and lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in July 2011 and October 2011 letters. 

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs) and private medical opinions.  Additionally, VA provided examinations, in September 2011 and November 2012, as well as an addendum opinion, addressing the Veteran's bilateral hearing loss.  These hearing loss examinations were conducted by audiologists who tested the Veteran's hearing acuity and documented the effects of his hearing loss on occupational functioning and daily activities.  Also, VA provided examinations, in December 2011 and January 2014, addressing cold injury residuals.  The examinations for hearing loss and cold injury residuals are adequate for adjudicative purposes.  The examiners reviewed the Veteran's claims file and subjective complaints, recorded pertinent clinical findings, and rendered definitive, objective opinions and diagnoses.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The duties to notify and to assist have been complied with, and there is no additional evidence that needs to be obtained prior to the rendering a decision.  The Veteran has not been prejudiced in this regard.

II.  Hearing Loss

The Veteran seeks the assignment of a rating in excess of 30 percent. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1.  A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1.

In evaluating hearing loss impairment, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from non-compensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2013).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  See 38 C.F.R. § 4.85(e).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).

The Veteran was afforded VA audiology examinations in September 2011 and November 2012.

In September 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT 
30
35
70
80
100
LEFT
25
35
75
70
80

The average puretone threshold was 71 in the right ear and 65 in the left ear.  (The puretone threshold at 500 Hz is not used in calculating the puretone threshold average but is used in determining whether or not a ratable hearing loss exists.)  Speech audiometry revealed speech discrimination scores of 82 percent in the right ear and 78 percent in the left ear.  The audiometric results correspond to level IV hearing, bilaterally.  38 C.F.R. § 4.85, Table VI.  These numeric designations result in the assignment of a 10 percent evaluation.  38 C.F.R. § 4.85, Table VII.

In November 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT 
30
35
70
90
100
LEFT
20
30
65
70
80

The average puretone threshold was 74 in the right ear and 61 in the left ear.  Speech audiometry revealed speech discrimination scores of 72 percent in the right ear and 64 percent in the left ear.  The audiometric results correspond to level VI hearing in the right ear and level VI in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations result in a 30 percent evaluation.  38 C.F.R. § 4.85, Table VII.

At this time, the Board notes that none of the audiometry results show an exceptional pattern of hearing impairment; thus, the provisions of Table VIA do not apply.  See 38 C.F.R. § 4.86 (2013).

Additionally, the Board acknowledges that the Veteran submitted a letter from a private physician which included January 2012 hearing examination results.  However, these audiological findings are of little or no probative value.  It is unclear if the private examiner is a state-licensed audiologist who used a controlled speech discrimination test (Maryland CNC).  Whereas, the November 2012 VA audiology examination complied with VA regulation when reporting pertinent audiological findings.  See 38 C.F.R. § 4.85(a).

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that auditory threshold levels in the Veteran's hearing impairment has not undergone varied increases and decreases in severity so as to warrant the assignment of staged ratings.

The Board has also considered whether referral for extraschedular ratings is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is therefore adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step which is a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular ratings inadequate.  With respect to the Veteran's hearing loss disability, it has been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by his hearing loss.  The Veteran reported at both VA examinations that he had difficulty understanding conversations and the examiner considered his complaints.  Nonetheless, such impairment with occupational functioning and daily activities is contemplated by the schedular rating of 30 percent.  The Veteran has not described functional effects that are considered "exceptional" or that are not otherwise contemplated by the assigned evaluation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, referral for assignment of an extraschedular evaluation is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  That is, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  The Veteran is retired and lives in a retirement home.  See VA ankle examination report dated in September 2011.  No consideration of this matter is warranted.

The Board has considered the benefit of the doubt rule.  However, because the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for bilateral hearing loss, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3.  The appeal is denied.


III.  Cold Injury Residuals

The Veteran seeks service connection for cold injury residuals of the bilateral upper and lower extremities. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus, or link, between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

At the outset in this case, the Board initially acknowledges the Veteran's honorable and valiant military service.  The Veteran was awarded the Purple Heart Medal for his service in Korea.  As such, the Veteran is competent and credible to assert that he was exposed to cold weather while performing his military duties because it is consistent with the circumstances, conditions, or hardships of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

Nonetheless, the Veteran's claim for service connection fails because the probative and persuasive evidence does not establish that he currently has residuals of cold injuries of the upper and/or lower extremities.  In fact, the Veteran was afforded two VA examinations for cold injury residuals, but neither yielded a pertinent diagnosis.

In December 2011, the VA examiner stated that the Veteran does not have a diagnosis of any cold injury.  While the examiner noted numbness and x-ray abnormalities indicating osteoarthritis in the right and left hands and in the left foot, as well as the Veteran's right leg amputation, the examiner concluded that there was no evidence of cold injury to the Veteran's hands or feet and that right leg amputation was not related to cold injury.  

On VA examination in January 2014, the VA examiner also concluded that the Veteran does not have a current diagnosis of any cold injury.  The examiner noted arthralgia or other pain, numbness, and locally impaired sensation in the right and left hands and in the left foot.  The examiner noted that the Veteran's right leg was amputated and that the Veteran was using a wheelchair.  However, the examiner stated that there was no evidence of cold weather injury; rather, he related the symptoms noted to having a long history of diabetes with peripheral neuropathy.  Consistent with the previous VA examiner, the January 2014 examiner concluded that there was no evidence of cold weather injury to any of the Veteran's extremities, and he provided no diagnosis of cold injury residuals.

The Board acknowledges that the Veteran submitted a December 2012 letter from a private physician who stated that the Veteran has chronic swelling of his left leg and both hands which could be due to cold injury.  However, the Board finds that this opinion is of little to no probative value.  In this regard, the Board points out that the private physician's opinion of "could be due to cold injury" is not definitive and is insufficient to establish service connection.  See generally, Owens v. Brown, 7 Vet. App. 429 (1993) (It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible weight). Both VA opinions are far more definitive.  Moreover, while review of the Veteran's claims file is not fatal to the private physician's assessment, the absence of claims file review along with the absence of a definitive cold injuries diagnosis which was conclusively related to in-service events in combination all lessen the probative value of the physician's statement.  

In contrast, both VA examiners indicated they reviewed the Veteran's claims file and conducted a physical examination.  Moreover, the January 2014 VA examiner reviewed the private physician's opinion and determined it to be speculative.  As such, the Board finds the two VA opinions to be of greater probative weight that the private medical opinion.  In summary, neither the VA examiners provided a diagnosis of cold injury residuals.  Without a current disability, a claim of entitlement to service connection must fail.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As previously noted, the Veteran's appellate assertions and his honorable service are acknowledged.  The Veteran reports that suffered frostbite injury after being exposed to cold weather in Korea during service.  Even when considering the aforementioned, the absence of a competent medical diagnosis determines the ultimate disposition of the Veteran's claim.  Additionally, the Veteran, as a layperson without medical expertise, is not competent to render such a medical diagnosis and relate it to any event of service.  That is, the Veteran is competent to report that he experienced cold exposure, he is not competent to establish a diagnosis of cold injury residuals.  This type of medical finding is within the province of a trained medical professional.

The preponderance of the evidence is against the Veteran's claim for cold injury residuals of the upper and lower extremities, and the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3.  The appeal is denied.



ORDER

An initial disability rating in excess of 30 percent for bilateral hearing loss is denied.

Service connection for cold injury residuals of bilateral upper and lower extremities is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


